DETAILED ACTION
	Applicant's response, filed 21 July 2022, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 28-30, 156, 158-160, 163, 165-166, 169-170, and 173-183 are currently pending, under exam, and rejected.
	Claim 178-183 are newly added.
Claims 1-27, 31-155, 157, 161-162, 164, 167-168, and 171-172 have been cancelled.

Claim Objections
Claim 163 is objected to because of the following informalities:  Claim 163 is missing the appropriate “semi-colon” after the preamble and should be amended to recite, “A method for assaying a plurality of biomarkers, wherein the method comprises:” Appropriate correction is required.
	Claim 163 recite, “measuring the physiological sample a set of biomarkers wherein the set of biomarkers comprises at least thirteen (13) biomarkers and includes NSE, CXCL9, CEA, CYFRA-21-1 and at least (9) biomarkers…” The claim is inconsistent with respect to the recitation of “thirteen (13)” and “(9)” because the actual word “nine” is not spelled out in the claim.  Correction is requested to maintain constancy herein.  It is suggested that the text for “thirteen” be removed, as the other recited claims do not refer to the words associated with numbers.  

Claim Interpretation 
Claim 156, as amended, recites, “a system for classifying test data, the test data comprising a plurality of biomarker measures of each of a set of biomarkers, the system comprising:
(i) electronic storage means comprising an electronic representation of a classifier selected from Random Forest, AdaBoost, or an ensemble thereof, said classifier trained using an electronically stored set of training data vectors…
(ii) at least one processor coupled to said electronic storage means comprising the electronic representation of a classifier, the processor configured to receive test data comprising a plurality of biomarker measures…wherein the biomarker measures are proportional to the concentration levels of the respective biomarkers in a physiological sample of the respective human; and retrain the classifier using the test data and a classification of a likelihood of NSCLC; 
wherein the set of biomarkers comprises NSE, CXCL9, CEA, CYFRA-21-1 and at least nine (9) biomarkers selected from the group consisting of IL-8, MMP-9…and PDFG-AB/BB.
The system claims herein are interpreted to include components including an electronic storage means that includes a classifier and at least one processor that receives test data and evaluates test data using a representation of the classifier and output a likelihood of NSCLC based on evaluation. The contents of the storage means include that of a classifier that has been trained using certain methods and training vectors.  However, said contents in the storage means  do not bear patentable weight on the system itself that includes said storage means.  There are no steps delimited whereby any actual training of an initial classifier using the system is performed.  The claims now include limitations to “retrain the classifier using the test data and a classification of a likelihood of NSCLC” however, there are no steps that delimit the operation of the “use” the test data and a classification beyond indicating “retrain”.  It remains suggested that the steps are amended to include recitation of a system  that actively classifies and actively trains using training vectors, and further includes specific steps that retrain, if said limitations are intended to be interpreted as limiting herein.  Applicant will kindly refer to discussion with respect to nonfunctional descriptive material in the MPEP at 2111.05 (I.-III.).  
Claim 156 is further interpreted to include that the biomarkers comprise the set NSE, CXCL9, CEA, CYFRA-21-1 plus at least nine (9) biomarkers, chosen from the set of biomarkers.  As such, each of NSE, CXCL9, CEA, and CYFRA-21-1 must be included and make up the “set”.  Further there are at least nine other biomarkers from the remainder of the list.  
Claim 160 requires the specific biomarkers as listed and those are interpreted as “the set” plus any others, as interpreted by the use of “comprising” in the claim.  
Claim 163 requires that the biomarkers comprises at least thirteen (13) biomarkers and includes NSE, CXCL9, CEA, CYFRA-21-1 plus at least (9) nine biomarkers from the group listed.
Claim 169 requires that the set of biomarkers contains no more than 50 biomarkers (although it is unclear which 50 would be intended, as claim 156 recites only a set of 21 total biomarkers).  
Claim 170 requires that the set of biomarkers contains no more than 35 biomarkers (although it is unclear which 35 would be intended, as claim 156 recites only a set of 21 total biomarkers).  
	Claims 173 is amended to recite, “wherein the set of biomarkers comprise at least one biomarker selected from the group consisting of sTNFRII and PDFG-AB/BB.
Claims 174 is amended to recite, “wherein the set of biomarkers comprises sTNFRII and PDFG-AB/BB.  
With respect to 173 and 174, reference to “the set” and is interpreted herein as a replacement for “the set” claimed in 156 that recites, “the set of biomarkers comprises NSE, CXCL9, CEA, CYFRA-21-1” such as the claims are limited to the set of biomarkers comprises (at least one of (173); or both(174) sTNFRII and PDFG-AB/BB and at least (9) biomarkers selected from the group consisting of IL-8…SAA and wherein the list does NOT include NSE, CXCL9, CEA, and/or CYRA-21-1.
Applicant is asked to clarify the language if they intend that “the set” refers to the entire set of biomarkers as listed in the claim.
This interpretation is carried through with respect to claim 163, as amended, that recites, “wherein the set of biomarkers comprises at least thirteen (13) biomarkers and includes NSE, CXCL9, CEA CYFRA-21-1”.  The interpretation remains that “the set” refers only to those biomarkers that are NSE, CXCL9, CEA CYFRA-21-1 and any other biomarkers that would make up a list of 13 biomarkers PLUS another at least nine (9) biomarkers selected from the group consisting of IL-8, MMP-9…and PDFG-AB/BB”.  Thus the minimal total of biomarkers would be 13 biomarkers + 9 biomarkers = 22 biomarkers.  If applicant intends that “the set” only comprises at least 13 biomarkers total and that the set comprises each of NSE, CXCL9, CEA CYFRA-21-1 (+) at least 9 biomarkers then there are issues with 112(b) (see rejection below).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 156, 158-160, 169-170, and 173-179 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a natural phenomenon without significantly more.  The instant rejection is maintained from the previous Office Action with any newly recited portions necessitated by claim amendments herein.
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Update on Subject Matter Eligibility, (hereinafter the “Guidance”) articulate the following to evaluate subject matter eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter.
(2A) Prong One:  Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
        Prong Two:  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application; and
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.
With regard to (1), the instant claims recite a system and method of using the system for classifying test data, therefore the answer is "yes".  
With regard to (2A), under the broadest reasonable interpretation (BRI), the instant claims recite a correlation of biomarkers rick of disease (NSCLC) and therefore the claims are directed to the judicial exception that is a natural principle (correlation of biomarker to disease that includes a likelihood of NSCLC).  
Secondly, the claims steps are also directed to mental evaluation (abstract idea), i.e. steps directed to “retrain the classifier using the test data and a classification of a likelihood”.  
Under 2A, Prong Two, the claims are further evaluated, i.e. do the claims as a whole integrate the recite judicial exceptions into a practical application of the exceptions.  In the instant claim set, the judicial exceptions are not integrated into a practical application because the claims do not include recitation of additional elements that integrate the natural principle or abstract idea into a practical application. The additional elements are identified in the instant claims as follows:  
Claim 156:
(a) An electronic storage means that comprises a representation of a classifier.  Said recitation include no more than generically recited computer storage; and   
(b) Additional computer elements, such as a generic processor that is recited at a high level of generality and does not serve to provide integration of the recited exceptions, but rather serves as a tool by which to operate the exceptions.  
(c) Steps recites at (ii) directed to “receive test data comprising a plurality of biomarker measures…wherein the biomarker measures are proportional to the concentration levels of the respective biomarkers in a physiological sample…wherein the set of biomarkers comprises NSE, CXCL9, CYFRA-21-1 and at least nine (9) biomarkers…
Steps of obtaining and measuring biomarker data are extra-solution activity steps that are akin to data gathering steps and do not provide for integration of a practical application of the judicial exception the claim.  
Because the claims fail under (2A), Prong Two, the claims are further evaluated under (2B).  Under 2B, the instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with regard to integration of the recited abstract ideas and natural phenomenon into practical application, the additional elements herein amount to no more than generic computer elements and steps of obtaining data, which do not provide an inventive concept.  With respect to generic operations of recited computer elements, for example, the court in DDR Holdings (Fed. Cir. 2014) provided that generic computer elements which serve merely to provide a computer as a tool are not patent eligible.  The memory, display, processor, system, etc… are recited so generically (no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer.  It should be noted that the courts have made clear, as above with respect to DDR Holdings, that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis and the physical nature of the computer components herein do not affect the instant analysis .  See MPEP at 2106.05(I), including explanations from the judicial decision in Alice Corp Pty. Ltd. v. CLS Bank Int’l., 573 US 208, 224-26 (2014).
In addition, with respect to steps of data gathering, that include obtaining data and measuring data, said techniques are known in the art, as described in the prior art cited to Michalek et al (previously cited) and thus evidencing the routine and conventional nature of said steps.   In addition the instant Specification provides evidence to said fact at, for example [091].  In other words, Applicant has not invented a new method for “obtaining” or “measuring” biomarker data.
In light of the above considerations the claims are non-statutory.
	With respect to claims 28-30, 163, 165, 166, and 180-183 the claims have been amended to recite only steps directed to a method for assaying that include obtaining a sample and measuring a set of biomarkers that includes thirteen (13) biomarkers including NSE, CXCL9, CEA, CYFRA-21-1 and at least (9) biomarkers selected from the group consisting of IL-8. MMP-9…and PDFG-AB/BB.  As the list of specific biomarkers are limited to those indicated as not routine in the art, the claims are not directed to abstract ideas or natural phenomena.  

Response to Applicant’s Arguments
	1.  Applicant states that “with respect to claim 156…the claims have been amended to include a “processor configured to retrain the classifier…” and that the USPTOs guidance regarding subject matter eligibility indicates that claims that recite the training of a machine learning-based classifier should be held eligible”.  Applicant points to Examples 37 to 42 from the January 7, 2019 Guidance.  Applicant asserts that the system of 156 is similar to Example 39 in that it requires a classifier that receives and processes a specific set of inputs and which is further trained based on the analysis of these inputs.
	It is respectfully submitted that this is not persuasive.  With respect to USPTO example 39, the claims are not analogous to the claims herein.  The instant claims do not include any steps whereby the “Training” of a neural network is included.  There are no steps at all directed to any specific methodology whereby to train.  The only steps to “training” are recited as “retraining the classifier” by using test data and a classification of a likelihood” with no steps by which to actually do so.  Example 39, in contrast, specifically includes active steps of “training a neural network comprising: collecting a set of image…applying one or more transformations to each…image, including mirroring, rotating, smoothing, or contrast reduction to create a modified set of…image, creating a first training set…training the neural network in a first stage…creating a second training set…and training the neural network in a second stage …”  Each of said steps is directed to an active series of steps for training said neural network by application of transformations to a digital facial image.  The instant claims do not include the same methodology for the same purpose.  Even speaking in general terms about a neural network, the instant claims are not so directed.  Rather, the claims include a “classifier” and some vague notion of “retraining” without any direction as to what is encompassed by said operation.  As such, it is purely interpreted as a mathematical operation to use a classifier.  The step including using a classifier to determine a likelihood, for example, is purely mental and includes mathematical operation only.  As such, Applicant’s arguments are not persuasive at this time.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 28-30, 156, 158-160, 163, 165-166, 169-170, and 173-183 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The rejections herein are necessitated by claim amendment.
	Claim 156, as amended, recites, “retrain the classifier using the test data and a classification of a likelihood of NSCLC”.  The step of “retrain” is indefinite with respect to any training because there are no previous steps of actually “training” any classifier.  Rather, the system includes a storage means that includes a representation of a classifier.  See claim interpretation above.  The storage means characteristic includes only that it contains classifier. The steps of training said classifier are not claimed nor do they limit the instant claim.  Further with respect to any step directed to “retrain”, the parameters by which to do so are not set forth and thus the metes and bounds of what constitutes retraining are not clear.  Clarification though clearer claim language is requested.
	Claim 163 recites, “measuring the physiological sample a set of biomarkers wherein the set of biomarkers comprises at least thirteen (13) biomarkers and includes NSE, CXCL9, CEA, CYFRA-21-1 and at least (9) biomarkers selected from the group consisting of IL-8, MMP-9…and PDFG-AB/BB”.  The claim is unclear with respect to what other biomarkers in addition to NSE, CXCL9, CEA, CYFRA-21-1 make up the “set” that includes at least (13) biomarkers.  Clarification is requested.  
	Claim 182 recites, “ wherein the set of biomarkers comprises at least one biomarker selected from the group consisting of sTNFRII and PDFG-AB/BB”.  The claim is unclear with respect to the set because “the set” is recited to include only NSE, CXCL9, CEA, CYFRA-21-1”.  The same is true for claim 183.  Applicant will refer to the claim interpretation above.  If Applicant wishes that the set is the set that consist of the (13) plus the (9) biomarkers, alternative claim language is suggested to impart said interpretation.     

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1671